The petitioner Napier Talton’s petition for certification for appeal from the Appellate Court, 33 Conn. App. 171 (AC 11055), is granted, limited to the following issues:
“1. Did the Appellate Court correctly conclude that, based on the record of the habeas proceeding, the habeas court properly determined that the recantation testimony of the victim-witness was not credible?
“2. If the recantation testimony of the victim-witness was not credible, did the Appellate Court properly decline to find that the appellant’s due process rights were violated?
“3. Did the Appellate Court properly conclude that the appellant failed to establish that he was fatally prejudiced by his trial counsel’s arguably deficient performance and therefore that he was not denied his constitutional right to effective assistance of counsel?”